 



Exhibit 10(iii)(A)(6)
Includes 409A and CIC Changes
FORM FOR NEW PARTICIPANTS
Note: This form should not be used for benefit increases.
Received by HR                                         
The Interpublic Capital Accumulation Plan
Participation Agreement
          WHEREAS,                                          (the “Participant”)
is a key executive of The Interpublic Group of Companies, Inc. (“Interpublic”)
and its subsidiaries, and has been approved by Interpublic’s Management Human
Resources Committee to participate in The Interpublic Capital Accumulation Plan
(“CAP”);
          WHEREAS, the Participant has received and reviewed the pamphlet
entitled “The Interpublic Capital Accumulation Plan,” as amended and restated
effective January 1, 2007, which sets forth the basic terms and conditions of
CAP (such pamphlet, as may be amended from time to time, being referred to
herein as the “Plan Document”); and
          WHEREAS, the Plan Document provides that certain details with regard
to the Participant’s account and other rights and responsibilities under CAP are
to be set forth in the Participant’s Participation Agreement;
          NOW, THEREFORE, the undersigned Participant agrees to be bound by the
terms of the Plan Document, which terms are incorporated herein by reference,
and modified and expanded as follows:

1.   Effective Date. This Participation Agreement shall be effective as of the
following date:

  •   If the Participant has not participated in any Account Balance Plan (as
defined in the Plan Document), and [he] [she] executes and returns this
Participation Agreement to Interpublic’s Human Resources Department no later
than                      [insert the 30th day after he first became eligible to
participate in CAP], this Participation Agreement shall be effective on the
first day of the first calendar month that starts after [he] [she] returns the
executed Participation Agreement to Interpublic’s Human Resources Department.  
  •   If the Participant has participated in any Account Balance Plan (as
defined in the Plan Document), or [he] [she] does not return an executed copy of
this Participation Agreement to Interpublic’s Human Resources Department by the
date specified in the preceding paragraph, this Participation Agreement shall be
effective as of January 1st of the first calendar year that starts after [he]
[she] returns the executed Participation Agreement to Interpublic’s Human
Resources Department.

2.   Credit Amount.

  •   The Participant’s dollar credit under CAP for calendar year
                     [insert year in which Participation Agreement first becomes
effective] shall be $                    

 



--------------------------------------------------------------------------------



 



      [insert amount of prorated credit]; provided, however, that if the
Participant does not return an executed copy of this Participation Agreement to
Interpublic’s Human Resources Department by                      [insert the
30th day after he first became eligible to participate in CAP], [he] [she] shall
not receive a dollar credit for calendar year                      (or any
subsequent calendar year that begins on or before the date [he] [she] returns an
executed copy of this Participation Agreement to Interpublic’s Human Resources
Department).     •   The Participant’s annual dollar credit under CAP for each
full calendar year after the calendar year in which [he] [she] returns an
executed copy of this Participation Agreement to Interpublic’s Human Resources
Department shall be $                    .

    Dollar credits shall be credited to the Participant’s CAP Account only at
the time, and under the circumstances, specified by the Plan Document.   3.  
Interest. The Participant’s CAP Account shall be credited with interest on
December 31st of each calendar year, starting with the calendar year after the
calendar year in which the first dollar credit is added to the Participant’s CAP
Account, at the rate specified by the Plan Document. For example, if the
Participant returns an executed copy of this Participation Agreement to
Interpublic’s Human Resources Department by                      [insert the
30th day after he first became eligible to participate in CAP], the first dollar
credit will be added to the Participant’s CAP Account on December 31, ___, and
the first interest credit will be added to the Participant’s CAP Account on
December 31, ___ [insert the next year]. If interest were to be credited to the
Participant’s CAP Account for 2007, the interest rate for 2007 would be 4.71%.  
4.   Vesting. Subject to paragraph 5, below, and the provisions of the Plan
Document that are triggered by a Change of Control (as defined in the Plan
Document), the Participant’s CAP account is scheduled to become fully vested on
the following date (assuming the Participant continues in the employment of
Interpublic and its Subsidiaries until such date):

  •   If the Participant returns an executed copy of this Participation
Agreement to Interpublic’s Human Resources Department by                     
[insert the 30th day after he first became eligible to participate in CAP], the
scheduled vesting date will be                      [insert the third
anniversary of the last day of the calendar month in which the Participant
returns his executed Participation Agreement; for example, if participant turns
in Agreement on 6/15/08, vesting date would be 6/30/11].     •   If the
Participant does not return an executed copy of this Participation Agreement to
Interpublic’s Human Resources Department by the date specified in the preceding
paragraph, the scheduled vesting date will be December 31st of the third
calendar year that starts after the Participant returns an executed copy of this
Participation Agreement to Interpublic’s Human Resources Department.

5.   Non-Competition and Non-Solicitation. For a period of two (2) years
following the termination of the Participant’s employment for any reason, the
Participant shall not: (a) accept employment with or serve as a consultant,
advisor or in any other capacity to an
 

 

Capital Accumulation Plan   Page 2 Participation Agreement – New Participant    
  Participant                                                   

 



--------------------------------------------------------------------------------



 



    employer that is in competition with the business unit or units of
Interpublic by which the Participant is employed (the “Business Unit”);
(b) directly or indirectly, either on the Participant’s own behalf or on behalf
of any other person, firm or corporation, solicit or perform services for any
account that is a client of the Business Unit at the time of the Participant’s
termination of employment with the Business Unit or that was a client of the
Business Unit at any time within one year prior to the date of the Participant’s
termination of employment; or (c) directly or indirectly employ or attempt to
employ or assist anyone else to employ any person who is at such time or who was
within the six-month period immediately prior to such time in the employ of the
Business Unit. If the Participant breaches any provision of this paragraph 5,
[he] [she] shall forfeit all of the interest that has been or will be credited
to [his] [her] CAP account.       The Participant acknowledges that these
provisions are reasonable and necessary to protect Interpublic’s legitimate
business interests, and that these provisions do not prevent the Participant
from earning a living. If at the time of enforcement of any provision of this
Agreement, a court shall hold that the duration, scope, or area restriction of
any provision hereof is unreasonable under circumstances now or then existing,
the parties hereto agree that the maximum duration, scope, or area reasonable
under the circumstances shall be substituted by the court for the stated
duration, scope, or area.   6.   Form of Payment. Subject to the special rules
set forth in the Plan Document that apply following a Change of Control (as
defined in the Plan Document), and the remaining provisions of this paragraph 6,
the Participant’s vested benefit under CAP (if any) shall be distributed in the
following form [check one]:       ___Lump sum       ___Monthly installments over
10 years*       ___Monthly installments over 15 years*     * Notwithstanding the
election above, if the Participant terminates employment before age 55, or
before being credited with at least five years of participation in CAP, [his]
[her] vested benefit under CAP (if any) will automatically be paid in a lump
sum.       The Participant may not change the form in which [his] [her] benefit
under CAP will be paid, except to the extent (if at all) that the Plan Document
permits the Participant to make such a change.   7.   Benefit Commencement Date.
Interpublic shall begin paying the Participant’s vested benefit at the time
prescribed by the Plan Document. The Participant may not change the time at
which payment of [his] [her] benefit under CAP begins, except to the extent (if
at all) that the Plan Document permits the Participant to make such a change.  
8.   Relationship to Plan Document. This Participation Agreement is intended to
be executed and administered in conjunction with the Plan Document, which is
incorporated herein by reference. To the extent that this Participation
Agreement does not address an issue, the applicable terms and provisions of the
Plan Document shall govern such issue. To the extent that any term or provision
of this Participation Agreement is inconsistent with a

 

Capital Accumulation Plan   Page 3 Participation Agreement – New Participant    
  Participant                                                   

 



--------------------------------------------------------------------------------



 



    term or provision of the Plan Document, the term or provision of this
Participation Agreement shall govern.   9.   Complete Statement. This
Participation Agreement is a complete statement of the Participant’s benefit and
other rights under CAP. Any change to the terms of this Participation Agreement
or to the Participant’s rights under CAP shall be adopted by executing an
amendment or supplement to the Plan Document or to this Participation Agreement.
  10.   Knowing and Voluntary Agreement. By signing this Participation
Agreement, the Participant acknowledges that —

  •   [he] [she] has received and reviewed the Plan Document and this
Participation Agreement,     •   [he] [she] fully understands the terms of the
Plan Document and this Participation Agreement, and     •   [he] [she] is
entering into this Participation Agreement voluntarily.

          IN WITNESS WHEREOF, Interpublic, by its duly authorized officer, and
the Participant have caused this Participation Agreement to be executed.

              The Interpublic Group of Companies, Inc.       Participant
 
           
BY:
           
 
           
 
  Timothy A. Sompolski
Executive Vice President,
Chief Human Resources Officer        
 
           
DATE:
      DATE:    
 
           

Return to Interpublic’s Human Resources Department.
 
For HR Use Only
 
Effective Date:                                         
 
Vesting Date:                                         
 
First Dollar Credit: $                    , to be credited on December 31,
                    
 
First Interest Credit: To be credited on December 31,                     
 

Capital Accumulation Plan   Page 4 Participation Agreement – New Participant    
  Participant                                                   

 



--------------------------------------------------------------------------------



 



(FORM) [y41297y4129700.gif]

 